Exhibit 10.11

[***].  Confidential Treatment Requested — Certain information in this exhibit
has been omitted and filed separately with the Commission.  Confidential
treatment has been requested with respect to the omitted portions.

STRATEGIC ALLIANCE AGREEMENT

This Strategic Alliance Agreement is entered into as of September 25, 2006, (the
“Effective Date”) by and between Pantech & Curitel Communications, Inc., a
corporation organized and existing under the laws of the Republic of Korea with
its principal place of business at 1451-34, Seocho-dong, Seocho-gu, Seoul, the
Republic of Korea, (hereinafter called “P&C”) and UTStarcom Personal
Communications LLC, a limited liability company organized and existing under the
laws of the States of Delaware with its principal place of business at 555
Wireless Boulevard, Hauppauge, NY 11778, the United States of America
(“UTStarcom”). P&C and UTStarcom may hereafter be referred to in this Agreement
individually as a “Party” or collectively as the “Parties.”

1.             Exclusivity.

1.1          P&C hereby appoints UTStarcom as its exclusive distributor for the
sale of Products, as defined in Article 3.1 below, in North America, Central
America and South America except for Brazil (the “Territory”)..

1.2           Notwithstanding anything to the contrary in this Article 1, the
Parties agree that P&C may continue to provide CDMA mobile handsets to [***] as
well as [***] which are being sold through [***] and [***]. [***] will not offer
any more models other than described in this agreement as long as this agreement
remains effective.

1.3           UTStarcom will consider P&C as its preferred CDMA supplier.

1.4           UTStarcom agrees that P&C shall have the right to participate in
Product planning discussions [***], as coordinated by UTStarcom. P&C will
provide its representative at joint product planning meeting held from time to
time to cover various Product planning related issues. The Party will provide
the other Party with advance written notice of any such visits in sufficient
time to allow the other Party to provide representation.

2.             Financial Contribution.

2.1           [***].

2.2           [***].

2.3           [***].

1


--------------------------------------------------------------------------------


3.                                       Product.

3.1           The Products shall include [***], including but not limited to
[***], and [***] for the Territory having carrier approval and competitive
prices from P&C.

3.2           P&C shall be entitled to sell or distribute, during the Term, in
the Territory any products that are not Products as defined in Article 3.1 of
this Agreement.  Products defined in Article 3.1 expressly excludes any product
operating in accordance with (1) [***] and (2) [***].

4.                                         Minimum Volume Guarantee.

4.1           Subject to 4.2 below, UTStarcom shall purchase from P&C a
cumulative total of at least [***] units during the Term with following periodic
minimum volume targets; (the “Minimum Volume”); provided however, that P&C shall
provide a competitive product roadmap to UTStarcom which is acceptable to
UTStarcom.

Period

 

Volume

 

Oct. 1st 2006 ~ Dec. 31st 2007

 

[***]

 

Jan. 1st 2008 ~ Dec. 31st 2008

 

[***]

 

Jan. 1st 2009 ~ Dec. 31st 2009

 

[***]

 

 

4.2           The Parties further acknowledge that the purchase of the Minimum
Volume is subject to (a) the acceptable performance of the Products during trial
by carriers and carrier final approval; and (b) competitive pricing, timely
delivery and satisfactory quality.  If UTStarcom believes in good faith that
these conditions are not met, UTStarcom shall provide written notice to P&C with
a detailed basis for UTStarcom’s belief, including all supporting documentation.

4.3           Notwithstanding the above, the Parties acknowledge that the
Minimum Volume is of paramount importance to the intended strategic alliance and
in the event that UTStarcom fails to reach the periodic Minimum Volume
stipulated in Article 4.1 during any period during the Term, provided all of the
conditions of 4.2 above are successfully complied with, and without prejudice to
any other rights P&C may have, P&C shall be entitled to make null and void the
exclusivity provision in Article 1 above and otherwise embodied this Agreement.

2


--------------------------------------------------------------------------------


5.                                         Price.

5.1           The price for the Products is based on one handset, one Standard
Battery, one Charger and Manual and the individual price for the product shall
be discussed and mutually agreed on a model by model basis.

6.                                         Payment Terms.

Except for the payment in Section 16 below, payment for Products for October,
November and December, 2006, shall be as follows:  [***].

[***].

[***].

7.                                         Forecast / Order Placement.

7.1           UTStarcom will provide P&C with three (3) months firm purchase
order and six (6) months non-binding rolling forecast of its estimated
requirements for products.

7.2           The above firm purchase order and the non-binding rolling forecast
shall be provided by the 10th of each month.

7.3           UTStarcom will update forecasts on a monthly basis or more
frequently.

7.4           The purchase order shall be deemed to be confirmed in case P&C
fails to notify UTStarcom of objection to such purchase order within 5 business
days after receipt of it.

7.5           UTStarcom shall pay for any components purchased by P&C and any
products in process as well as finished goods to fulfill the requirements of
firm purchase orders placed by UTStarcom as stated in Section 7.1 above. For
such components, UTStarcom shall, in its sole discretion, either (i) compensate
based on the P&C’s purchase prices of the components, or (ii) ask P&C to
complete them to be delivered to UTStarcom.  P&C, however, will use its best
efforts to (1) reduce such purchased components by canceling orders and (2)
utilize such items in manufacturing elsewhere.

3


--------------------------------------------------------------------------------


8.                                         Delivery.

8.1           UTStarcom and P&C will work together to ensure maximum flexibility
in order delivery. Product model will be shipped at CIP (IncoTerms 2000) to any
port by air or sea freight, at UTStarcom’s option.

8.2           P&C will be responsible for air freight charges in case that P&C
delivers the product after thirty (30) days from agreed delivery date on the
confirmed purchase order.

8.3           In the event delivery is delayed more than forty five (45) days
from agreed delivery date on the confirmed purchase order, UTStarcom will have
the option to cancel or revise purchase order for the delayed product model.

9.                                         Marketing.

UTStarcom shall provide marketing information per each carrier to P&C every
quarter. UTStarcom shall cause P&C to build up marketing channel with carriers
directly and discuss for the entire product planning related issues.

4


--------------------------------------------------------------------------------


10.                                  Development Fee.

If P&C and UTStarcom enter into a future written agreement to jointly develop a
Product at UTStarcom’s initiation for distribution under this Agreement, and
UTStarcom terminates the Product development due to causes not directly related
to P&C’s performance, UTStarcom shall be obligated for expenses actually
incurred by P&C in reasonable reliance on UTStarcom’s representations.

11.                                  Patent Protection/Indemnification.

11.1         P&C shall indemnify and hold UTStarcom harmless with respect to all
liability, claims and expenses (including reasonable legal fees) incurred in
connection with any action for any infringement, or claim of infringement, of
any third party’s proprietary rights, patents, trade secrets, trademark or
copyright (“Claims”) by the Products only where UTStarcom provides timely notice
of such Claims.  Pursuant to this Article and in its own discrestion, P&C may
compensate UTStarcom to defend against the Claims or independently defend the
Products agains such Claims.  The obligation to indemnify UTStarcom shall
exclude any misuse or modification of P&C’s proprietary rights, patents, or
Products, and shall also exclude any claim based upon UTStarcom’s willful
infringement.

11.2         P&C agrees to defend, indemnify and hold UTStarcom harmless for any
claims, actions, lawsuits, or damages (including reasonable attorneys’ fees)
resulting from breach of the warranties contained in this Agreement, only where
UTStarcom provides timely notice of such breach of warranty.

12.                                  Left blank intentionally.

13.                                  Brand Name.

The brand name of the Products purchased by UTStarcom under this Agreement
[***].

14.                                  Parts Allowance.

14.1         P&C shall provide [***] spare part of the product to UTStarcom in
lieu of the warranty service for the product.  P&C shall not be responsible for
any other warranty service (except any Epidemic Failure) for the product other
than the supply of [***] spare part set forth in the preceding sentence. In the
event the return rate of defective Product exceeds [***] of purchases, then
UTStarcom shall receive additional parts necessary to provide to carriers, at no
cost, if UTStarcom provides P&C detailed itemized

5


--------------------------------------------------------------------------------


information on the returned products, including but not limited to, failed part
numbers and symptoms of failure.  Defective rate means the number of defective
products (as measured by Product returned as defective under warranty or
repaired by authorized service personnel) in any month divided by the average
number of units shipped on a monthly basis during the previous [***].  UTStarcom
shall submit to P&C detailed information of defective Product in a monthly
report.

14.2         Except for Article 14.1, P&C shall invoice, on a quarterly basis,
any spare parts provided to UTStarcom in accordance with market price at that
time. P&C will continue to provide spare parts for such warranty service by
UTStarcom after expiration of this Agreement.

14.3        P&C will provide [***] of purchases at no charge to UTStarcom for
its carrier customers field replacement units (FRU), handset only from the
models to be launched from 2007.

15.           Warranty.

15.1         P&C warrants that upon shipment to UTStarcom the Products are free
from defects in material, workmanship and design under normal use and service
and shall otherwise conform to the specifications, which shall be agreed by the
Parties.

15.2         UTStarcom shall be responsible for the warranty services with
respect to the product except any Epidemic Failure. Epidemic Failure shall mean
the situation that would exist if [***] percent or more of the total units of
the Products delivered to Buyer with the same production date code hereunder
during the consecutive 2 months period demonstrates a defect in material
workmanship and/or design, or fails to conform to this specification because of
a identical cause except fault or negligence of the user, or shipper; or
improper use of the Product. P&C’s responsibility for the Epidemic Failure is
effective for [***] after shipment of the products.  P&C will be responsible for
all costs and expenses in connection with the Epidemic Failure.

15.3         If P&C establishes its own warranty service facilities in
UTStarcom’s exclusive territories for its product after expiration of this
Agreement, UTStarcom will cooperate and assist P&C in this endeavor, provided
P&C continues to provide spare parts to UTStarcom.

15.4         P&C also warrants that (in addition to those warranties implied by
law) the Product together with the packaging, labeling and other material
supplied by P&C

6


--------------------------------------------------------------------------------


shall (a) be free from defects caused by any reason, including but not limited
to defects in the design, assembly or manufacture of the Products; (b) comply
with the laws, rules, orders and regulations or applicable government
authorities, including but not limited to all US laws and regulations affecting
handsets; and (c) not infringe on any third parties’ proprietary rights,
patents, trademarks or copyrights.

15.5         P&C will support UTStarcom and its carrier customers in performing
warranty services on the Products by providing reasonable technical assistance,
engineering support, training, service manuals, software, quality control,
Interface testing, software upgrading equipment and schematics.

15.6         UTStarcom shall inspect and reject any defective Products within
fifteen (15) days after the date of receipt of shipment to determine if they are
dead on arrival (“DOA”).  For those Products founds to be DOA, P&C will replace
with a brand new Product. Product found to be DOA must include the box and all
accessories that were originally included with the Products. With respect to
Product sold to carriers, if the Product is found to be defective within 30 days
of sale to end-user, such Product shall be returned to P&C for replacement with
new Product or credit.

16.                                  Inventory Purchase.

16.1         UTStarcom agrees to issue [***] firm purchase orders to P&C for the
entire inventories listed below with delivery dates in [***] and [***].  Details
of purchase price and shipment schedule are set forth in Attachment A, attached
hereto and made a part hereof.  The total Purchase price for Products listed
below shall be [***] net paid to the account designated by P&C by the end of
business hours of September 28th, 2006 in Korean time.

 

Volume

 

 

 

 

 

Model

 

September

 

October

 

FOB

 

MDF

 

CDM-8920SP

 

[***] units

 

[***] units

 

[***]

 

 

 

CDM-8940VW (shipped)

 

[***] units

 

 

 

[***]

 

 

 

CDM-8940VW(stored in P&C)

 

[***] units

 

 

 

[***]

 

 

 

CDM-180VW

 

[***] units

 

 

 

[***]

 

 

 

CDM-8945VW

 

[***] units

 

[***] units

 

[***]

 

 

 

PC-5740VW

 

 

 

[***] units

 

[***]

 

 

 

 

7


--------------------------------------------------------------------------------


16.2         Once the purchase is made for the entire inventories with the above
prices, other than the indemnification and warranty obligations in Sections 11
and 15 above, P&C shall not have any additional responsibility whatsoever for
the inventories and UTStarcom shall not ask for additional discount or MDF from
P&C.

16.3         For whatever reason, if P&C fails to deliver the entire inventories
stipulated in Article 16.1 by the end of October, P&C shall promptly refund the
amount equivalent to the value of then-not-delivered inventories to UTStarcom.

17.                                  Non-Circumvention.

17.1        Except as otherwise provided herein, Pantech Wireless Inc. (“PWI”),
and its affiliates, subsidiaries and related companies shall not directly or
indirectly engage and solicit any CDMA Carriers defined in Article 17.2 within
the Territory with regard to the sales of the Products as long as the
exclusivity granted in Article 1 remains effective.

17.2        Under this Agreement, CDMA Carriers shall mean network operators,
resellers and MVNOs based on CDMA whose definition is provided in Article 3.

18.                                  PWI Current Inventory Sales

Both Parties agree to engage in good faith discussion on the products handled by
PWI in a separate agreement.  However, PWI shall not add any new models to their
current product line for sales. Until separate agreement is entered, PWI will
continue to sell the current inventory Product in the territory despite of
Article 1.

19.                                  Agreement Term and Termination.

19.1         This Agreement shall be effective from the Effective Date of this
Agreement, and shall continue in full force and effect for a period of Three (3)
years or until terminated in accordance with the terms hereof (the “Term”). In
the event UTStarcom fulfills its minimum purchase requirements, this Agreement
may be renewed for an additional period of 1 year by the mutual agreement of the
Parties.

19.2        Either Party shall have the right to terminate this Agreement at any
time by giving written notice to the other Party if the other Party breaches any
material provision of this Agreement, and if curable, fails to cure such breach
within thirty (30) days after receiving a written notice to cure such breach.

8


--------------------------------------------------------------------------------


19.3        In addition to all other rights or remedies provided in this
Agreement or by law, either Party shall have the right to immediately terminate
this Agreement if:  (1) the other Party becomes insolvent or makes a general
assignment for the benefit of creditors; (2) the other Party admits in writing
the inability to pay debts as they mature; (3) Any court (or similar body of
law) appoints a trustee or receiver with respect to the other Party or any
substantial part of the other Party’s assets; or (4) An action is taken by or
against the other Party under any bankruptcy or insolvency laws or laws relating
to the relief of debtors.

20.          Limitation of Liability; Governing Law.

20.1        Limitation of Liability. WITH THE EXCEPTION OF THE INDEMNITIES IN
ARTICLE 11, NEITHER PARTY SHALL HAVE ANY LIABILITY FOR ANY LOSS OF PROFIT OR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND;
LOSS OF, OR DAMAGE TO, UTSTARCOM’S OR ANY END USER’S RECORDS OR DATA; OR LOSS OF
REVENUE, LOSS OF BUSINESS OR OTHER FINANCIAL LOSS ARISING OUT OF OR IN
CONNECTION WITH ANY PRODUCTS SOLD OR LICENSED BY P&C TO UTSTARCOM OR TO ANY END
USER OF PRODUCTS, EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

20.2        WITHOUT LIMITING THE FOREGOING, EACH PARTY’S TOTAL LIABILITY TO THE
OTHER PARTY UNDER THIS AGREEMENT WILL BE LIMITED TO THE PAYMENTS MADE BY
UTSTARCOM UNDER THIS AGREEMENT IN THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING
THE EVENT WHICH GAVE RISE TO SUCH DAMAGES.

20.3        Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws, other than choice of law rules, of the
State of California.  All disputes which may arise between the parties, out of
or in relation to or in connection with this Agreement shall be finally settled
by arbitration in Los Angeles, CA in accordance with procedural arbitration
rules of ICC. The Parties hereto specifically consent to the jurisdiction and
venue of the State of California with respect to any adjudication of any dispute
between the Parties hereto, and the enforcement of any award or judgment against
either of the Parties hereto resulting from such dispute.

21.          P&C shall ensure that the Products comply at all times with any and
all United States federal, state and municipal statutes, laws, codes and
regulations including any

9


--------------------------------------------------------------------------------


Federal Communications Commission (“FCC”) regulations and any other governmental
requirements of the countries in which UTStarcom sells and distributes the
Products, that may apply to the content, composition, packaging, labeling,
shipment and operation of the Products.

22.          Miscellaneous

22.1         If any term of this Agreement is declared invalid or unenforceable
by a court of competent jurisdiction, such term shall be deemed deleted
therefrom and the remaining terms shall continue in full force and effect.

22.2       Each Party relies on the other Party’s experience, knowledge and
reputation as an inducement to enter this Agreement and agrees not to assign or
transfer this Agreement without the prior written consent of the other Party,
which shall not be withheld unreasonably.

22.3         This Agreement contains the entire understanding between the
Parties and supersedes any prior agreements, written or oral, relating to this
subject.

22.4         Any required notices hereunder shall be given in writing at the
address of each Party set forth above, or in such other manner contemplated
herein, and shall be deemed served when delivered or, if delivery is not
accomplished by reason or some fault of the addressee, when tendered.

22.5         In all matters relating to this Agreement, UTStarcom and P&C shall
act as independent contractors.  Except as may be otherwise expressly permitted
hereunder, neither Party will represent that it has any authority to assume or
create any obligation, expressed or implied, on behalf of the other Party, or to
represent the other Party as agent, employee, or in any other capacity.  Neither
Party shall have any obligation, expressed or implied, except as expressly set
forth herein.

22.6         Upon termination of this Agreement, neither Party shall be
discharged from any antecedent obligations or liabilities to the other Party
under this Agreement.

22.7         Sections 11, 15, 20, 21 and 22 shall survive termination or
expiration of this Agreement for any reason.

IN WITNESS WHEREOF, P&C and UTStarcom executed this Agreement as of the date
first above written.

10


--------------------------------------------------------------------------------


 

Pantech & Curitel

UTStarcom Personal

 

Communications, Inc.

Communications LLC

 

 

 

 

 

By:

/s/ Sung Kyu Lee

 

By:

/s/ Philip Cristopher

 

 

Name: Mr. Sung Kyu Lee

Name: Mr. Philip Christopher

 

Title: President and CEO

Title: President and CEO, UTStarcom
Personal Communications

 

ATTACHMENT A

UTSTARCOM PCD

PANTECH - CURITEL

PROPOSED PURCHASES

SEPTEMBER - OCTOBER ‘06

 

 

 

 

 

SEPTEMBER

 

 

 

OCTOBER

 

 

 

MODEL

 

FOB

 

QTY

 

VALUE

 

QTY

 

VALUE

 

 

 

 

 

 

 

 

 

 

 

 

 

CDM8920SP

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

CDM8940VW

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

CDM180VW

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

CDM8945VW

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

PC5740VW

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

TOTAL

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

TOTAL

 

 

 

MODEL

 

QTY

 

VALUE

 

CDM8920SP

 

 

[***]

 

[***]

 

CDM8940VW

 

 

[***]

 

[***]

 

CDM180VW

 

 

[***]

 

[***]

 

CDM8945VW

 

 

[***]

 

[***]

 

PC5740VW

 

 

[***]

 

[***]

 

TOTAL

 

 

[***]

 

[***]

 

 

 

11


--------------------------------------------------------------------------------